Upon consideration of the petition filed by Defendant on the 4th of March 2019 in this matter for a writ of certiorari to review the order of the Superior Court, Onslow County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 14th of August 2019."
*76The following order has been entered on the motion filed on the 4th of March 2019 by Defendant to Appoint Counsel:
"Motion Dismissed as moot by order of the Court in conference, this the 14th of August 2019."
Ervin, J. recused